DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/809,407, filed on 1/9/2013.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
There is no description in the specification for reference numerals 141, 142, 143, 144, 145, 146 as illustrated in Figure 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13,27-28,30-31  of U.S. Patent No. 9,213,046 (Wang). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the ‘046 Wang patent.  Therefore, the claims in the Instant application are not patentably distinct from the ‘046 Wang patent.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,13-21 of U.S. Patent No. 10,132,827 (Wang). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the ‘827 Wang patent.  Therefore, the claims in the Instant application are not patentably distinct from the ‘827 Wang patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,732,200 (Wang). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the ‘200 Wang patent.  Therefore, the claims in the Instant application are not patentably distinct from the ‘200 Wang patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,215,633 (Wang). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the ‘633 Wang patent.  Therefore, the claims in the Instant application are not patentably distinct from the ‘633 Wang patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-7, 11-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Application Publication 2004/0169244 (MacGugan) in view of U.S. Patent 7,040,922 (Harney et al).
With regards to claim 1, MacGugan discloses a package for MEMS sensor comprising, as illustrated in Figures 1-6, an inertial measurement device comprising a sensing module 10 including a support 16 including a plurality of external surfaces facing away from one another where two or more of the plurality of external surfaces each including a groove 20,22 engraved thereon; a plurality of circuit board 52 substantially covering the plurality of external surfaces of the support; a plurality of sensors 12 each arranged at a respective one of the plurality of panels of the flexible circuit board and received in a groove of a corresponding one of the plurality of external surfaces of the support.  (See, paragraphs [0020] to [0039]).
The only difference between the prior art and the claimed invention is a flexible circuit board substantially covering the plurality of external surfaces of the support and including a plurality of panels configured to be bent along edges of the support.
Harney et al. discloses a multi-surface mounting member comprising, as illustrated in Figures 1-10, a sensing module 12 includes a flexible circuit board 14 (column 7, lines 34-43) including a plurality of panels 16 configured to be bent along edges.  (See, column 3, line 4 to column 7, line 52).
It would have been obvious to a person of ordinary skill in the art at the time of invention to have readily recognize the advantages and desirability of employing a flexible circuit board substantially covering the plurality of external surfaces of the support and including a plurality of panels configured to be bent along edges of the support as suggested by Harney et al. in lieu of a plurality of circuit board in the system of MacGugan to provide a unitary mounting flexible circuit board that has the ability to be in electrical communication among the plurality of sensors and to allow the flexible circuit board to conform its shape to the support.  (See, column 2, lines 10-30; column 4, lines 3-25 of Harney et al.).
With regards to claim 2, MacGugan further discloses the plurality of external surfaces are orthogonal to each other.  (See, as observed in Figures 1-2).
With regards to claim 3, MacGugan further discloses measuring axes of the plurality of sensors are orthogonal to each other.  (See, paragraphs [0022],[0028]; Figure 3).
With regards to claim 4, Harney et al., modifying MacGugan, further discloses each of the plurality of panels 16 includes a front surface that supports one or more electrical components 18 and faces an external surface of the plurality of external surfaces of the support.  (See, as observed in Figures 2-3).
With regards to claim 5, Harney et al., modifying MacGugan, further discloses each of the plurality of panels 16 further includes a back surface that is opposite to the front surface and faces away from the support such that the back surface does not support any electrical components.  (See, as observed in Figures 2-3).
With regards to claim 6, Harney et al. further discloses the plurality of sensors 18 include a gyroscope and an accelerometer.  (See, column 3, lines 4-9).
With regards to claim 7, the references do not disclose  the support has an inherent frequency that is substantially different from an operating vibration frequency of the gyroscope.  However, to have set such test characteristics and parameter for the frequencies as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention.
With regards to claim 11,  MacGugan, modified by Harney et al., further discloses the support includes a cube-shaped structure with six external surfaces (e.g. cubicle block; paragraph [0022]).
With regards to claim 12, Harney et al. further discloses the flexible circuit board 12 includes six panels.  (See, column 3, lines 25-33; Figure 7).
With regards to claims 14-15, Harney et al. further discloses the flexible circuit board 12 includes an anti-aliasing circuit and the flexible circuit board includes an A/D switching circuit.  (See, column 3, lines 25-40).
With regards to claim 16, Harney et al., modifying MacGugan, further disclose a shape of each of the plurality of panels is congruent to a shape of a corresponding one of the plurality of external surfaces of the support.  (See, column 4, lines 3-25; column 7, lines 34-43).
With regards to claim 17, MacGugan does not explicitly specify the support is manufactured using an integral forming process.  However, to have set such test characteristics and parameter for the frequencies as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention.
With regards to claims 18-20, the claims are commensurate in scope with the above claims 1,6 and are rejected for the same reasons as set forth above.  At the same time, Harney et al. suggests an unmanned aerial vehicle (e.g. an airplane; Figure 1; column 3, lines 16-25).

Claims 8-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Application Publication 2004/0169244 (MacGugan) in view of U.S. Patent 7,040,922 (Harney et al) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0308157 (Eriksen et al.) and U.S. Patent Application Publication 2010/0037694 (Grossman).
With regards to claim 8, MacGugan and Harney et al. do not disclose a housing including an upper housing and a lower cover together forming a cavity configured to contain the sensing module.
Eriksen et al. discloses an inertial measurement system comprising, as illustrated in Figures 1-8, an inertial measurement unit 10; a sensing module 24,26; a housing 12,14 including an upper housing 12 and a lower cover 14 together forming a cavity configured to contain the sensing module. (See, paragraphs [0031] to [0051]). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to have readily recognize the advantages and desirability of employing the housing as taught by Eriksen et al. to the apparatus of MacGugan as modified by Harney et al. to prevent damage to the sensing module from external forces and interferences such that the sensing module is capable to withstand high inertial loads as well as high shock loads and is therefore less susceptible to failure and fatigue. (See, paragraph [0052] of Eriksen et al.).
With regards to claim 9, MacGugan and Harney et al. do not disclose a plurality of damping units arranged between the sensing module and an inside wall of the housing.
Grossman et al. discloses a damping system for an inertial measurement unit comprising, as illustrated in Figures 1-4, a sensing module 108; a housing 102; one or more damping units 112 arranged between the sensing module and the housing. (See, paragraphs [0015] to [0017]).
It would have been obvious to a person of ordinary skill in the art at the time of invention to have readily recognize the advantages and desirability of employing the damping units as taught by Grossman et al. to the apparatus of MacGugan as modified by Harney et al. and Eriksen et al. to absorb a desired amount of potential energy from the sensing module such that sensing elements like gyroscopes and/or accelerometers remain undamaged for the duration of the shock event. (See, paragraph [0017] of Grossman et al.).
With regards to claim 10, Grossman does not disclose the plurality of damping units are arranged relative to the sensing module such that an elastic center of the one or more damping units substantially coincides with a centroid of the sensing module.  However, to have set such structural arrangements and characteristics for the damping unit as in the claims are considered to have been a matter of design optimizations and possibilities that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention.
With regards to claim 13, Grossman et al. further discloses the plurality of damping units include six damping units, and each of the damping units is arranged between a respective one of the six panels and the housing.  (See, paragraphs [0015] to [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861